DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The references lined through in the information disclosure statements filed 30 April 2020, 05 January 2021, 15 January 2021, and 01 July 2021 have been done so because they are not in the English language and there are no concise explanations of their relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: A, C, D, and E in Figure 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference characters in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-8 and 10-12 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a biaxially oriented polyester film satisfying Relationships (1) and (2) recited in claim 1, does not reasonably provide enablement for a polyester film satisfying Relationships (1) and (2) recited in claim 1 that is not biaxially oriented.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
	Case law holds that applicant’s specification must be "commensurately enabling [regarding the scope of the claims]" Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990).  Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention.  The test for undue experimentation as to whether or not all compounds within the scope of claims 1-8 and 10-12 can be used as claimed and whether claims 1-8 and 10-12 meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988).  Upon applying this test to claims 1-8 and 10-12, it is believed that undue experimentation would be required because:
	(a) The quantity of experimentation necessary is great since claims 1-8 and 10-12 read on uniaxially oriented or unoriented polyester films while the specification discloses that the process conditions are controlled such that the polyester film satisfies the two Relationships (page 9, lines 28-31) and biaxial stretching is cited as one of the conditions (page 10, lines 6-11 and 24-29).
	(b) There is no direction or guidance presented for forming uniaxially oriented or unoriented polyester films satisfying the two Relationships.
	(c) There is an absence of working examples concerning uniaxially oriented or unoriented polyester films satisfying the two Relationships.
	In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 1-8 and 10-12.

Claim Rejections - 35 USC § 102 / 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nishio et al. (US 2022/0164003 A1).
	Nishio et al. is directed to a foldable display comprising a polyester surface protection film that is unlikely to have image distortion caused by deformation even when repeatedly folded (paragraphs 0012-0016).  The surface protection film is incorporated into the top surface of the display (paragraph 0038).  In the embodiment of Examples 7-9, polyethylene terephthalate is used as the polyester and the film is biaxially stretched followed by heat fixation at 190 oC for 5 seconds then relaxed at a rate of 4% at 180 oC (paragraphs 0149-0150 and Table 1).  When the films are subjected to folding 200,000 at an angle of 180o, no defects could be observed on the film surface (paragraph 0105 and Table 2).
	While Nishio et al. are silent regarding the tensile stress values at strains of 6% and 20% in an in-plane first direction as well as 4% and 8% in an in-plane second direction, one of ordinary skill in the art would expect the films of Examples 7-9 to have tensile stress values that inherently meet the limitations of claims 1-6 and 9 for the following reasons.  According to the instant specification (page 9, lines 28-31), the tensile stress values of the film are controlled by the composition and process conditions.  Regarding the composition, according to the instant specification (page 8, lines 14-24) the preferred polyester resin is an aromatic polyester with polyethylene terephthalate specifically cited as an example - polyethylene terephthalate is the polyester used by Nishio et al. in Examples 7-9.  Regarding the process conditions, the specification states (page 10, lines 6-11): 
"[s]pecifically, in order for the final polyester film to satisfy the above Relationships (1) and (2), the extrusion and casting temperatures of the polyester resin are adjusted, the preheating temperature at the time of stretching, the stretching ratio in each direction, the stretching temperature, the stretching speed, and the like are adjusted, or heat setting and relaxation is carried out after stretching while the heat setting temperature and relaxation rate are adjusted." (emphasis added).

The specification further states (page 11, lines 10-17) that the heat setting is to be carried out at 180-190 oC for 5 seconds to 1 min and the relaxation is carried out at a rate of 1-10% and a temperature in the range of 150-250 oC.  Therefore, one of ordinary skill in the art would expect the films of Examples 7, 8, and/or 9 to inherently have tensile stress values satisfying the Relationships since the polyester used is polyethylene terephthalate while the heat setting and relaxation are carried out under conditions within those taught by the instant invention.
	Regarding claims 2-6, the films of Examples 7, 8, and/or 9 of Nishio et al. appear to made from the same material and subjected to the same heat treatment and relaxation treatments, resulting in films with sufficient elasticity to withstand 200,000 180o folds without forming cracks or other defects.  Since the instant specification attributes this elasticity to the tensile stress values at strains of 6% and 20% in an in-plane first direction as well as 4% and 8% in an in-plane second direction (e.g. lines 2-31 of page 2, lines 23-27 of page 3, lines 10-14 of page 5), one of ordinary skill in the art would expect the tensile stress values at strains of 6% and 20% in an in-plane first direction as well as 4% and 8% in an in-plane second direction of Examples 7, 8, and/or 9 of Nishio et al. to satisfy the limitations of claims 2-6.
	Regarding claims 7 and 11, since the films of Examples 7-9 are able to undergo 200,000 180o folds without breaking or forming crack or creases, one of ordinary skill in the art would expect them to be able to withstand 100,000 folds at an angle of 135o without breaking.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787